993 F.2d 1537
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Isaiah GREEN, Jr., Plaintiff-Appellant,v.NORTH CAROLINA DEPARTMENT OF TRANSPORTATION, Division ofMotor Vehicles, Defendant-Appellee.Isaiah GREEN, Jr., Plaintiff-Appellant,v.NORTH CAROLINA DEPARTMENT OF TRANSPORTATION, Division ofMotor Vehicles, Defendant-Appellee.
Nos. 92-1897, 92-1933.
United States Court of Appeals,Fourth Circuit.
Submitted: March 16, 1993May 18, 1993

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-91-361-5-CIV-B)
Isaiah Green, Jr., Appellant Pro Se.
Harold Franklin Askins, Assistant Attorney General, Raleigh, North Carolina, for Appellee.
E.D.N.C.
M.D.N.C.
OPINION
Before PHILLIPS, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Isaiah Green, Jr., appeals from the district court's order denying him relief under 42 U.S.C. §§ 2000e-2000e-17 (Title VII) in case number 92-1933.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Green v. North Carolina Department of Transportation, No. CA-90-289-2 (M.D.N.C. July 21, 1992).


2
Green also appeals the district court's judgment following a jury verdict denying him relief under Title VII in case number 92-1897.  Green contends on appeal that the judgment should be invalidated because the jury instructions were improper.  We conclude that the jury instructions adequately presented the issues in the case and the applicable law.   See Smith v. University of North Carolina, 632 F.2d 316, 332 (4th Cir. 1980).  Accordingly, we affirm.  We deny Green's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 92-1897 AFFIRMED
No. 92-1933 AFFIRMED